Appeals by defendant from (1) a judgment of the Supreme Court, Kings County, rendered September 13,1973, convicting him of murder, upon his plea of guilty, and imposing sentence and (2) (by permission) an order of the same court, entered May 25,1976, which denied, without a hearing, his motion, pursuant to CPL 440.30, to vacate the judgment of conviction. Case remitted to Criminal Term for the making of *786findings of fact and conclusions of law in accordance with CPL 440.30 (subd 7) and appeals held in abeyance in the interim. In denying the defendant’s motion, the court failed to comply with CPL 440.30 (subd 7) which states: "Regardless of whether a hearing was conducted, the court, upon determining the motion, must set forth on the record its findings of fact, its conclusions of law and the reasons for its determination.” The failure of the court to comply with this provision has made intelligent review of this case impossible. Hopkins, J. P., Suozzi, Rabin and Shapiro, JJ., concur.